DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/063133 Al to LUGTMEIER,  in view of (US 5004007 A) to Johnson.
LUGTMEIER discloses:
1.  A chemical injection valve 22 for use in a subterranean well (Title, Abstract), the chemical injection valve comprising: 
a tubular housing assembly( 31, 32,36,39, 114),
a valve stem 43 configured to reciprocate in a longitudinal bore of the housing assembly (31, 32,36,39), in which the valve stem displaces relative to the housing assembly between closed and open positions (Figure 2a, figure 2c, Page 15, lines 12-23) , in which flow of the chemical treatment fluid from a first flow passage section 34 to a second flow passage section 38 of the chemical injection valve is selectively prevented and permitted in the respective closed and open positions (Figure 2a, figure 2c), in which the valve stem closes 43 the longitudinal bore in the closed position (Figure 2a), and in which the valve stem displaces to the open position in response to an increase in pressure in the first flow passage section 34 to at least a predetermined level (Page 24, lines 10-19); 
a resilient primary seal 33 that prevents the flow of the chemical treatment fluid through an annular gap between the valve stem 43 and the housing assembly in the closed position of the valve stem (p.21,lines 1-7); and 
a lateral bypass passage 41 in communication with the annular gap (Figure 3) and the second flow passage section 38 in the closed position of the valve stem 43, and the bypass passage 41 being in communication with the first flow passage section 34 in the open position of the valve stem.(, fig.2c, passage between 39 and 36 leading to opening 38).
However Lugtmeier fails to disclose:
 in which the chemical injection valve receives chemical treatment fluid via at least one inlet port formed radially through the housing assembly; 
Johnson teaches a downhole valve for injecting fluid into a tubing string where the chemical injection valve 10 receives chemical treatment fluid (Abstract) via at least one inlet port 20 formed radially through the housing assembly 12 (Figure 3, Col 3, lines 3-22).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Lugtmeier by placing the valve downhole in a side pocket mandrel and feeding the chemical treatment fluid thorough at least one inlet port formed radially through the housing assembly, in view of Johnson, for the purpose of injecting chemical fluids into the bore of a tubing string (Abstract) and to inhibit and alleviate corrosion of the tubing string and crystallization and subsequent deposition of paraffins, sulfates, and the like from the production fluid, as is typical and known in the field (Col 1, lines 14- 20).
The combination envisioned is placing the valve of Nelson into the side pocket of Johnson’s system, and feeding the valve via a radial port in Johnson housing 11 and blocking the through passage with a plug, similar to Johnson port 20 and plug 16, so as to be consistent with the delivery plumbing of Johnson.
Furthermore, modifying the valve of Lugtmeier, to be placed into a side pocket mandrel for injecting a chemical to a tubing string amounts to no more than combining prior art elements (valves and tubing strings) according to known methods to yield predictable results (injecting chemicals into wellbores).
2.  The chemical injection valve of claim 1, in which the annular gap is positioned longitudinally between the primary seal 33 and the bypass passage 41 (See figures 2a-c and figure 3, the annular gap can be considered the section is above 41, and below 33).
5. (previously presented) The chemical injection valve of claim 1, in which the housing assembly comprises first and second housings (114, 39), and in which the primary seal 33  is positioned in an annular recess between the first and second housings (Figure 7).
6. (previously presented) The chemical injection valve of claim 5, further comprising a metal secondary seal 47 that prevents flow through an annular space formed between the valve stem 43 and the first housing 39.
7. (original) The chemical injection valve of claim 6, in which the valve stem 43 is disengaged from the primary seal 33 in the open position, and in which the secondary seal 47 is sealingly engaged in the open and closed positions.
8. (previously presented) The chemical injection valve of claim 6, in which the metal secondary seal 47 is carried on the valve stem 43 and sealingly engages an interior surface of the first housing 39 (Page 20, lines 23-33).
9. (original) The chemical injection valve of claim 8, in which the metal secondary seal 47 is in metal-to-metal sealing engagement with the interior surface (Figure 3, both 47 and 39 are metal, and thus the seal is metal to metal).
10. (original) The chemical injection valve of claim 8, in which the interior surface has an inside diameter (of 39) that is greater than an inside diameter of the primary seal 33.(Figure 2a)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/063133 Al to LUGTMEIER,  in view of (US 5004007 A) to Johnson, and further in view of US 4260020 A to Nelson.
Regarding claim 3: LUGTMEIER disclose the claimed invention except in which the annular gap is positioned longitudinally between the primary seal 33 and an annulus positioned between the valve stem 43 and the bypass passage 41.
Nelson teaches a similar valve with an annulus between a valve stem and a bypass passage 15 (Figure 1, there is a wider section with chamfered edges above and below 15 that can be considered an annulus) positioned between the valve stem 16 and the bypass passage 15.)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified LUGTMEIER to have an annulus positioned between the valve stem and the bypass passage, in view of Nelson, as no more than combining prior art elements according to known methods to yield predictable results. Furthermore, the slight increase in diameter at this section with for example a chamfer would eliminate sharp edges and reduce risk of cutting the seals.
Regarding claim 4: LUGTMEIER, as modified, disclose in which the bypass passage 41 intersects the annulus longitudinally between the primary seal 33 and a metal secondary seal 47  (47, see page 20 lines 23-30, when opened this condition is true).

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/063133 Al to LUGTMEIER,  in view of (US 5004007 A) to Johnson and (US 4562854 A) to Pringle.
Regarding claim 11:   LUGTMEIER discloses A chemical injection system for use with a subterranean well, the system comprising: 
a chemical treatment fluid (Page 11, lines10-18); and 
a chemical injection valve 22 configured to inject the chemical treatment fluid into an interior of a tubular string in the well (Figure 1), 
the chemical injection valve comprising a tubular housing assembly ( 31, 32,36,39, 114),  first and second flow passage sections (34,38), a valve stem 43 configured to reciprocate in a longitudinal bore of the housing assembly, in which the valve stem 43  displaces between closed and open positions to thereby respectively prevent and permit flow of the chemical treatment fluid from the first flow passage section to the second flow passage section (Figure 2a, figure 2c, Page 15, lines 12-23), in which the valve stem closes 43 the longitudinal bore in the closed position (Figure 2a), and in which the valve stem displaces to the open position in response to an increase in pressure in the first flow passage section 34 to at least a predetermined level (Page 24, lines 10-19)  and a lateral bypass passage 41 which communicates with the second flow passage section 38 and an annulus (below 48) surrounding the valve stem 43 in the closed position of the valve stem 43 (Figure 3), 
However Lugtmeier fails to disclose:
 in which the chemical injection valve receives chemical treatment fluid via at least one inlet port formed radially through the housing assembly; or the annulus being positioned longitudinally between a resilient primary seal 33 and a metal secondary seal.
Johnson teaches a downhole valve for injecting fluid into a tubing string where the chemical injection valve 10 receives chemical treatment fluid (Abstract) via at least one inlet port 20 formed radially through the housing assembly 12 (Figure 3, Col 3, lines 3-22).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the valve of Lugtmeier by placing the valve downhole in a side pocket mandrel and feeding the chemical treatment fluid thorough at least one inlet port formed radially through the housing assembly, in view of Johnson, for the purpose of injecting chemical fluids into the bore of a tubing string (Abstract) and to inhibit and alleviate corrosion of the tubing string and crystallization and subsequent deposition of paraffins, sulfates, and the like from the production fluid, as is typical and known in the field (Col 1, lines 14- 20).
Pringle teaches a similar piston valve where the piston 40 has metal seals 46 and 48 and elastomer seal 50 between the piston 40 and a housing 42 in a section away from the flow path (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the stem 43 of Lugtmeier to include metal seals on the stem 43 below the port 41 in the style of Pringle, in view of Pringle, so as to provide a sealing relationship with the housing and prevent debris adversely affecting elastomer seals (Col 3:40-52).
The modification to add metal seals to the stem 43 of Lugtmeier would meet the limitation of “the annulus being positioned longitudinally between a resilient primary seal 33 and a metal secondary seal.“
	Regarding claim 12:   LUGTMEIER discloses in which the valve stem 43 sealingly engages the primary seal 33 in the closed position, and the valve stem 43 is disengaged from the primary seal 33 in the open position.(Figures 2a, 2c)
Regarding claim 13:   LUGTMEIER as modified teaches, in which the valve stem 43 is disengaged from the primary seal 33 in the open position (Figure 2c), and in which the secondary seal is sealingly engaged in the open and closed positions (the seals as taught by Pringle are always in a sealing arrangement).
Regarding claim 14: LUGTMEIER disclose in which an annular gap (section internal to 118 shown in figure 7, and figure 13 where the smaller diameter is shown more clearly) between the valve stem 43 and a stem housing 114 is positioned longitudinally between the annulus and the primary seal 33 (See figure 3), and the annular gap is radially thinner than the annulus.
Regarding claim 15: LUGTMEIER as modified teaches in which the valve stem 43 is reciprocally disposed in the housing assembly (Figs 2a-2c), and the secondary seal (Metal seals from Pringle) prevents flow through an annular space between the valve stem 43 and the housing assembly 36.(This is the function of the second seal)
Regarding claim 16: LUGTMEIER disclose, in which the housing assembly comprises first and second housings (114, 39), and in which the primary seal 33 is positioned in an annular recess between the first and second housings (Figure 5).
Regarding claim 17: LUGTMEIER disclose in which the secondary seal sealingly engages an interior surface in the first housing.(the seals as taught by Pringle seal with inside surface of39)
Regarding claim 18: LUGTMEIER as modified teaches in which the metal secondary seal (Pringles metal seal) is in metal-to-metal sealing engagement with the interior surface (Figure 3, both Pringles seal and 39 are metal, and thus the seal is metal to metal).
Regarding claim 19: LUGTMEIER discloses which the interior surface has an inside diameter that is greater than an inside diameter of the primary seal.(Best seen in figures 2a-c).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/063133 Al to LUGTMEIER,  in view of (US 5004007 A) to Johnson and (US 4562854 A) to Pringle, and further in view of US 20130032226 A1 to Salihbegovic.
Regarding claim 20: LUGTMEIER discloses the claimed invention except in which the primary seal 33 sealingly engages an outer diameter of the valve stem 43 in the closed position.
Salihbegovic teaches a similar valve wherein the primary seal 170 sealingly engages an outer diameter of the valve stem 140 in the closed position.(Figure 7a, [0056-0057).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Lugtmeier to use a seal arrangement in the style of Salihbegovic, where the primary seal  sealingly engages an outer diameter of the valve stem  in the closed position, in view of Salihbegovic, since the Examiner notes the equivalence of end seals and outside seal for their use in the valve closing art and the selection of any of these known equivalents to and end seal would be within the level of ordinary skill in the art

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674